Citation Nr: 0733323	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO. 05-01 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hernia, to include as 
secondary to service-connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel





INTRODUCTION

The veteran had active service from August 1984 to June 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the claim of service 
connection for a hernia condition.

In September 2005, the veteran testified during a hearing at 
the RO before RO personnel; a transcript of the hearing is of 
record. In his December 2004 substantive appeal, the veteran 
requested a hearing before a Veterans Law Judge. In May 2006 
the veteran withdrew this request. 


FINDING OF FACT

Hernia has not been shown to have been incurred in or 
aggravated by service, nor secondary to a service-connected 
disability.


CONCLUSION OF LAW

The criteria to establish service connection for hernia, to 
include as secondary to a service-connected disability, have 
not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.310 (2007).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in December 
2003. This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
veteran about the information and evidence he was expected to 
provide. While the veteran has not explicitly been advised to 
provide any evidence in his possession that pertains to his 
claim, the claims file reflects that the veteran has 
submitted evidence in support of his claim. This is 
exemplified by a March 2006 letter from the veteran, in which 
he reported that all of his medical records were on file with 
VA. Given that fact, as well as the RO's instructions to him, 
the Board finds that the veteran has, effectively, been put 
on notice to provide any evidence in his possession that 
pertains to the claim. Accordingly, on these facts, the RO's 
omission is harmless and is not prejudicial to the veteran. 
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. Although the RO did not advise the 
veteran of such information, as the decision herein denies 
the claim for service connection, no disability rating or 
effective date is being, or is to be, assigned; hence, there 
is no possibility of prejudice to the veteran under these 
requirements. 

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment records, private 
medical records, a VA examination report, and an RO hearing 
transcript are associated with the claims file. The veteran 
has not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
his claim. As such, all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the case is ready for appellate review.


Merits of the Claim

The veteran seeks service connection for hernia, to include 
as secondary to service-connected lumbosacral strain. Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303. That an injury incurred in 
service alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The veteran asserts that his hernia is a result of lifting 
heavy items during service and is also claiming that his 
hernia is due to his service-connected lumbosacral strain. In 
addition, during his September 2005 RO hearing, he testified 
that when he was in the military, he had stomach problems and 
chest pains and was given aspirins for treatment. He further 
testified that he had spoken to doctors, including VA 
physicians, who told him that the hernias could have been 
present for years prior to diagnosis.

The veteran has a current disability of hernia as initially 
reflected in a September 2000 private medical record from 
J.K., M.D., which diagnosed hiatal hernia with reflux 
esophagitis. The remaining question, therefore, is whether 
there is evidence of an in-service occurrence of an injury or 
disease and medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.

Service medical records were reviewed and reveal that in 
January 1986, the veteran complained of left-sided pressure 
type chest pain. The diagnosis was probable muscle pain and 
questionable reflux. The April 1992 separation Report of 
Medical History reflects that the veteran did not report 
having any rupture/hernia. The April 1992 separation Report 
of Medical Examination revealed that the veteran's abdomen 
and viscera (include hernia) were normal. Therefore, although 
the veteran had a diagnosis of questionable reflux in 
service, there was no diagnosis of hernia in service.

More significantly, there is no competent medical evidence of 
a nexus between the veteran's current diagnosed hernia and 
his service. By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). None of 
the medical evidence of record relates the veteran's hernia 
to any event or incident during active military duty.

Nor is there any evidence of continuity of symptomatology. 
The first complaint of symptoms of a hernia in the record is 
dated in an August 2000 medical record from Dr. J.K., showing 
complaints of mid-epigastric pain and diagnosed in September 
2000 as hiatal hernia. This complaint and subsequent 
diagnosis is approximately eight years after the veteran's 
separation from service. This gap in evidence constitutes 
negative evidence that tends to disprove the veteran's claim 
that the veteran's current hernia resulted from his service. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact). 

Without evidence of a disability during service and either 
competent medical evidence of a nexus or continuity of 
symptomatology, service connection on a direct basis is not 
warranted.

The Board also considered whether service connection was 
warranted on a secondary basis. The law provides that 
secondary service connection shall be awarded when a 
disability is "proximately due to or the result of a service-
connected disease or injury . . . ." 38 C.F.R. § 3.310(a) 
(2007). See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993). Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(b). Allen v. Brown, 7 
Vet. App. 439, 448 (en banc). Establishing service connection 
on a secondary basis therefore requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.

As noted above, the veteran has a current diagnosis of 
hernia. The record also reflects the veteran is in receipt of 
service connection for lumbosacral strain and depressive 
reaction with anxiety. However, the veteran has only asserted 
that his hernia is secondary to his service-connected 
lumbosacral strain, and the evidence shows no competent nexus 
between a depressive disorder and hernia. Therefore, the 
question is whether there is a nexus between the current 
hernia and the service-connected lumbosacral strain.

In November 2004, the veteran underwent a VA examination to 
address the question of whether his hernia is caused or 
aggravated by his service-connected lumbosacral strain. After 
physical examination and noted review of the claims file, the 
examiner stated that he found no evidence of recurrent 
complaints of an abdominal disorder in service. Shipwash v. 
Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. 
App. 332, 339-340 (1995) (Regarding the duty of VA to provide 
medical examinations conducted by medical professionals with 
full access to and review of the veteran's claims folder). 

The examiner reported that the veteran's hernia was not 
related to military service. He specifically noted that non-
specific complaints from the veteran's service that were 
virtually a decade to a decade and previously would result in 
a ventral hernia. The examiner opined that he did not 
consider the veteran's hernia to be secondary to the service-
connected lumbosacral strain because the veteran had no 
considerable abdominal complaints in service.

The November 2004 VA examiner's opinion is the only medical 
opinion evidence to address the question of whether the 
veteran's hernia is caused or aggravated by his service-
connected disabilities and this opinion weighs against the 
veteran's claim. Further, the veteran has not submitted any 
contrary medical opinion to support his claim. Therefore, as 
the medical opinion evidence weighs against the veteran's 
claim, service connection for hernia, to include as secondary 
to service-connected lumbosacral strain, is not warranted. 
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply. 38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Service connection for hernia, to include as secondary to 
service-connected lumbosacral strain, is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


